UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 22, 2013 PARKERVISION, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-22904 59-2971472 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7915 Baymeadows Way, Suite 400, Jacksonville, Florida (Address of Principal Executive Offices) (Zip Code) (904) 732-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01. Other Events. On March 22, 2013, Ladenburg Thalmann & Co. Inc., the sole bookrunning manager of the previously announced underwritten, public offering (the “Offering”) of 4,100,000 shares (“Firm Shares”) of ParkerVision, Inc.’s (the “Company”) common stock, par value $0.01 per share (“Common Stock”), notified the Company that it had exercised its over-allotment option in full to purchase an additional 615,000 shares of Common Stock (“Option Shares”). On March 26, 2013, the Company consummated the Offering, including the exercise of the over-allotment option, pursuant to the terms of the underwriting agreement, dated March 21, 2013, with Ladenburg Thalmann & Co. Inc. as underwriter.The Firm Shares and the Option Shares were sold for a price to the public of $3.25 per share. The Offering generated total net proceeds, after underwriting discounts and payment of other offering expenses, of approximately $14.3 million. The press release announcing the consummation of the Offering is attached hereto as Exhibit 99.1. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description Press release dated March 26, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 26, 2013 PARKERVISION, INC. By: /s/ Cynthia Poehlman Cynthia Poehlman Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press release dated March 26, 2013. 4
